NUMBERS 13-14-00250-CR, 13-14-00251-CR,
              13-14-00252-CR, 13-14-00253-CR, & 13-14-00254-CR

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                          IN RE MARKUS ANTONIUS GREEN


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

   Before Chief Justice Valdez and Justices Rodriguez and Longoria
                  Memorandum Opinion Per Curiam1

        Relator, Markus Antonius Green, proceeding pro se, filed a petition for writ of

mandamus in the above causes on May 6, 2014.2 Relator seeks relief pertaining to trial



        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
        2 Relator has had other appeals and original proceedings in this Court. See, e.g., Green v. State,
Nos. 13-14-00169-CR & 13-14-00170-CR, 2014 WL 1514167 (Tex. App.—Corpus Christi Apr. 17, 2014,
no pet.) (per curiam) (mem. op., not designated for publication); In re Green, No. 13-14-000208-CR, 2014
WL 1457819 (Tex. App.—Corpus Christi Apr. 9, 2014, orig. proceeding) (per curiam) (mem. op., not
designated for publication); Green v. State, No. 13-13-00649-CR, 2014 WL 346025 (Tex. App.—Corpus
Christi Jan. 30, 2014, no pet.) (per curiam) (mem. op., not designated for publication). Relator also has
three additional pending appeals, each styled Markus Antonius Green v. State, in our cause numbers 13-
13-00544-CR, 13-13-00545-CR, and 13-13-00546-CR.
court cause numbers 89-9-7901, 90-1-7450, 90-1-7951, 90-1-7952, and 90-1-7953 in the

24th District Court of DeWitt County, docketed in our cause numbers 13-14-00250-CR

through 13-14-00254-CR, respectively.        Through these original proceedings, relator

seeks: (1) to compel the judge of the trial court, the Honorable Stephen Kemper Williams,

to issue a ruling on relator’s motion for discovery, (2) to compel the District Attorney, the

Honorable Michael Sheppard, to produce various documents and transcripts, and (3) to

compel Warden Charles McDuffie to provide relator with the “confiscation papers” for

relator’s eyeglasses or to return the eyeglasses to relator.

       To be entitled to mandamus relief, relator must establish both that he has no

adequate remedy at law to redress his alleged harm, and that what he seeks to compel

is a ministerial act not involving a discretionary or judicial decision. In re State ex rel.

Weeks, 391 S.W.3d 117, 122 (Tex. Crim. App. 2013) (orig. proceeding); State ex rel.

Young v. Sixth Jud. Dist. Ct. of App. at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim. App.

2007). If relator fails to meet both of these requirements, then the petition for writ of

mandamus should be denied. State ex rel. Young, 236 S.W.3d at 210.

       It is the relator’s burden to properly request and show entitlement to mandamus

relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding); In re

Davidson, 153 S.W.3d 490, 491 (Tex. App.—Amarillo 2004, orig. proceeding); see

Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig.

proceeding) (“Even a pro se applicant for a writ of mandamus must show himself entitled

to the extraordinary relief he seeks.”). In addition to other requirements, the relator must

include a statement of facts supported by citations to “competent evidence included in the

appendix or record,” and must also provide “a clear and concise argument for the



                                             2
contentions made, with appropriate citations to authorities and to the appendix or record.”

See generally TEX. R. APP. P. 52.3. The relator must also file an appendix and record

sufficient to support the claim for mandamus relief. See id. R. 52.3(k) (specifying the

required contents for the appendix); R. 52.7(a) (specifying the required contents for the

record); see also Walker, 827 S.W.2d at 837; In re Blakeney, 254 S.W.3d 659, 661 (Tex.

App.—Texarkana 2008, orig. proceeding).

       Article V, Section 6 of the Texas Constitution specifies the appellate jurisdiction of

the courts of appeals, and states that the courts of appeals "shall have such other

jurisdiction, original and appellate, as may be prescribed by law." TEX. CONST. art. V, § 6

(West, Westlaw through 2013 3d C.S.). This Court's original jurisdiction is governed by

section 22.221 of the Texas Government Code. See TEX. GOV'T CODE ANN. § 22.221

(West, Westlaw through 2013 3d C.S.); see also In re Cook, 394 S.W.3d 668, 671 (Tex.

App.—Tyler 2012, orig. proceeding). In pertinent part, this section provides that we may

issue writs of mandamus and "all other writs necessary to enforce the jurisdiction of the

court." See id. § 22.221(a). This section also provides that we may issue writs of

mandamus against "a judge of a district or county court in the court of appeals' district" or

against a "judge of a district court who is acting as a magistrate at a court of inquiry . . .

in the court of appeals district." See id. § 22.221(b).

       As stated previously, relator seeks mandamus relief against the judge of the trial

court, the district attorney, and the warden of relator’s correctional institution. Based on

the record before the court, relator has not established that he is entitled to extraordinary

relief regarding his claims against the judge of the trial court. See In re State ex rel.

Weeks, 391 S.W.3d at 122; see also TEX. R. APP. P. 52.           Moreover, we do not have



                                              3
original jurisdiction against a district attorney or warden unless necessary to enforce our

jurisdiction, and relator has not demonstrated that the requested relief is necessary for

this purpose. See generally id. § 22.221; In re Richardson, 327 S.W.3d 848, 851 (Tex.

App.—Fort Worth 2010, orig. proceeding); In re Phillips, 296 S.W.3d 682, 684 (Tex.

App.—El Paso 2009, orig. proceeding); In re Washington, 7 S.W.3d 181, 182 (Tex.

App.—Houston [1st Dist.] 1999, orig. proceeding); see also In re Linder, No. 13-12-00391-

CV, 2012 WL 2928263, at *1 (Tex. App.—Corpus Christi June 20, 2012, orig. proceeding)

(per curiam) (mem. op.).

       The Court, having examined and fully considered relator’s petition for writ of

mandamus in these causes, is of the opinion that relator has not met his burden to obtain

mandamus relief. Accordingly, the petition for writ of mandamus is denied in each of

these causes. See TEX. R. APP. P. 52.8(a).


                                                               PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
12th day of May, 2014.




                                             4